Citation Nr: 0911058	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  07-23 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss. 

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife.

ATTORNEY FOR THE BOARD

Sanjum Punia, Law Clerk


INTRODUCTION

The Veteran had active service from February 1969 until 
February 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran had a hearing before the undersigned in December 
2007.  A transcript of that proceeding is associated with the 
claims folder.


FINDINGS OF FACT

1.  The Veteran was exposed to noise during active service.

2.  Hearing loss and tinnitus were not demonstrated until 
many years following separation from active service; the 
weight of the competent and credible evidence does not show 
that the Veteran's currently diagnosed hearing loss and 
tinnitus are causally related to active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter provided 
information as to what evidence was required to substantiate 
the claim and of the division of responsibilities between VA 
and a claimant in developing an appeal.  Moreover, the letter 
informed the Veteran of what type of information and evidence 
was needed to establish a disability rating and effective 
date.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board, and the notice complied with the requirements 
of 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
postservice treatment records and providing an examination 
when necessary.  38 § U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA treatment and examination.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.  At his hearing the Veteran described his 
efforts to obtain additional evidence and noted that such 
records were no longer available.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

DISCUSSION

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss and tinnitus.

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), organic disease of 
the nervous system, to include sensorineural hearing loss, is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).   As 
the evidence of record fails to establish any clinical 
manifestations of hearing loss within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, it is noted that 38 C.F.R. § 3.385 defines when 
impaired hearing will be considered a "disability" for the 
purposes of applying the laws administered by VA.  The 
regulations provide that hearing loss will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (HZ) is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.

In the present case, the Veteran contends that his current 
hearing loss and tinnitus are causally related to his active 
service.  In his August 2006 application, the Veteran 
contended that he was exposed to many loud noises due to 
being an Armor Crewman.  Additionally, the Veteran stated 
that during his active service in South Vietnam he was 
exposed to toxic levels of noise, such as artillery fire and 
explosions.  He further explained in his substantive appeal 
that he was exposed to noisy tanks, armored vehicles, gunfire 
and rockets.  His DD 214 lists his specialty as Armor 
Crewman, and it is noted that he received the Combat 
Infantryman Badge.

Based on all of the above, the Board concludes that the 
Veteran was exposed to noise during active service.  Indeed, 
his contentions of noise exposure are deemed credible and 
appear consistent with the circumstances of his service, as 
indicated in official military records.  See 38 U.S.C.A. § 
1154(a).

Having determined that the Veteran was exposed to noise 
during service, the Board must now consider whether the 
currently-diagnosed hearing loss is causally related to such 
exposure.  To this end, the medical evidence of record has 
been reviewed, and will be discussed in pertinent part below.

The service treatment records are silent as to any complaints 
of hearing loss or tinnitus.  Moreover, audiometric testing 
performed at his enlistment and separation examinations 
showed clinically normal results.  In this regard, it is 
noted that the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The Veteran also denied any ear trouble or hearing loss in 
reports of medical history completed in conjunction with 
those examinations.  

Following separation from active service, there is no showing 
of complaints or treatment for hearing loss until October 
2006.  At that time, VA audiometric testing showed impaired 
hearing for VA compensation purposes under 38 C.F.R. § 3.385 
for both ears.  The examination also indicated tinnitus.

Thus, the evidence establishes current bilateral hearing loss 
disability.  Moreover, current tinnitus is also established.  
However, the record does not support a grant of service 
connection for either disability.  Indeed, following 
separation from service in 1971, there is no documentation of 
hearing loss and tinnitus until October 2006, over three 
decades later.  In this vein, evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

The Board notes that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In 
this manner, continuity of symptomatology may be established 
through the Veteran's own statements.  Moreover, the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Similarly, the U.S. Court of Appeals 
for Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In the present case, the hearing loss disability at issue is 
found to be capable of lay observation and thus the Veteran's 
statements of such symptoms constitute competent evidence.  
The Board must now consider the credibility of such evidence.  
The Veteran testified that he had hearing loss in service and 
since that time.  However, the Veteran's separation 
examination in January 1971 showed objectively normal 
findings; all threshold levels tested showed 0 decibel loss.  
At that time he also denied having or having had hearing loss 
or ear trouble.  Moreover, the post-service record fails to 
demonstrate any manifestations of hearing loss until many 
years after separation from active service.  He reported 
receiving periodic hearing tests at his job but did not 
indicate that he sought any type of hearing treatment on the 
basis of those examinations which he reported were no longer 
available.  In light of these factors, the Veteran's current 
statements to the effect that he has experienced continuous 
symptomatology since active service, while competent, are not 
deemed to be credible.  Similarly, his wife's statements to 
the effect that he had hearing loss when he returned from 
Vietnam and since then are contradicted by the normal 
findings at service separation; they are, likewise, not 
credible.  Accordingly, continuity of symptomatology is not 
established by either the credible evidence or the Veteran's 
own statements.  Moreover, no medical evidence of record 
causally relates the current hearing loss and tinnitus to 
active service, and in fact the record contains an opinion 
reaching the opposite conclusion, as will be explained below.  

The VA examiner in October 2006 opined that the current 
bilateral hearing loss and tinnitus were not caused by or a 
result of acoustic trauma during military hearing.  In so 
finding, it was noted that the Veteran had reported a long 
history of occupational noise exposure working in a cement 
block plant and that he was required to wear hearing 
protection.  Given this, and considering that the discharge 
examination was normal, the examiner concluded that it was 
more likely that the hearing loss and tinnitus were related 
to the post-service occupational noise exposure.  As this 
opinion was offered after an objective examination and 
following a review of the record, it is found to be highly 
probative.  Moreover, no other credible evidence of record 
refutes the examiner's conclusion.  

The Veteran himself believes that his current bilateral 
hearing loss and tinnitus are causally related to active 
service.  However, while able to report observable symptoms 
as discussed earlier, he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to the complex and specialized question 
of medical causation.  As such, his lay opinion does not 
constitute competent medical evidence on this point and 
consequently lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, despite the Veteran's in-service noise 
exposure, the evidence of record does not support the 
conclusion that his current hearing loss and tinnitus are 
causally related to such exposure.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


